DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 14-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “a gate pattern having a line-symmetrical shape when an axis on the first element isolation portion that extends in the first direction between the p-channel type MOSFET and the n-channel type MOSFET is defined as a symmetrical axis,” as recited in claim 1.
Takeno et al. (US 20180315743 A1, hereinafter Takeno), the closest reference, discloses a semiconductor integrated circuit device (FIGS. 6-7) comprising: 
a first power wiring (power wiring 206) that is formed on a semiconductor substrate (substrate 11) and that extends in a first direction;  (See FIG. 6)
5a second power wiring (power wiring 207) that extends in the first direction such that the second power wiring is separated from the first power wiring; (See FIG. 6)
an element isolation portion (at least STI 282) formed in the semiconductor substrate between the first power wiring and the second power wiring, (See FIG. 6 and Paragraph [0085]: “The power switch circuit 200…includes the STIs 281 through 283 formed in the P-type substrate 201 between the N-type wells and between the transistors.” Therefore, the STI is between the wiring 206 and 207) the element isolation portion extending in the first direction, a region between the first power wiring and the second power wiring being divided by the element isolation portion into a first region (at least region containing 221) and a second region; (at least region to the left of the STI 281 in FIG. 7), See at least FIGS. 6 and 7) 
a first diffusion layer (N-well 202 below P regions 221) that is used for a p-channel type MOSFET and that is formed in the first region; (See FIGS. 6-7)
a second diffusion layer (N-type impurity region 232)  that is used for an n-channel type MOSFET and that is formed in the second region; (See FIG. 6)  
a first gate contact portion (See gate having portions labeled 208 with circular contacts in annotated FIG. 6) formed on the element isolation portion; (See annotated FIG. 6, where the gate is above the isolation region outside of region 202)
15a first gate electrode (gate electrode 208 extending over the impurity 221) that extends from the gate contact portion a second direction perpendicular to the first direction and that straddles the first diffusion layer; (See FIGS. 6-7) 
a second gate electrode (gate electrode 208/271 that extends over the impurity 232) that extends from the gate contact portion in the second direction and that straddles the second diffusion layer; (See FIG. 6) and  
20a plurality of third diffusion layers (at least P-type impurity 223, 224, 225, and 226 at back of lines) for backgates that are formed below at least one of the first power wiring and the second power wiring and that are arranged along the first direction with intervals between the third diffusion layers,  (See FIG. 6, showing the placement of the impurity regions) 
a second element isolation portion (STI 281) formed on an opposite side to the first element isolation portion with respect to the first region; (See FIG. 7) and 
a second gate contact portion (portion of Tout Terminal over STI 281 and having contact with gate 271, see FIG. 6-7) on an end portion of the first gate electrode on an opposite side to the first gate contact portion and on the second element isolation portion. (See FIG. 6, where the portion of Tout Terminal over STI to the gate 271 is on an end portion of the first gate 208 on an opposite side to the first gate contact portion and on the isolation portion 281) 
However, Takeno does not explicitly teach  “a gate pattern having a line-symmetrical shape when an axis on the first element isolation portion that extends in the first direction between the p-channel type MOSFET and the n-channel type MOSFET is defined as a symmetrical axis,” as recited in claim 1. NO other reference remedies these deficiencies.
Therefore, claim 1 is allowed, and claims 2-12, 14-15, and 17-19 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812